DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-10 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the air conditioner energy-saving inflatable device adapted to be disposed in the vehicle body, comprising: the air pump; the air bag communicated with the air pump and adapted to be disposed beside the area in the vehicle body; a circuit board electrically connected to the air pump and comprising a controller; and a sensor electrically connected to the circuit board and adapted to be disposed in the 10area of the vehicle body, wherein when the air-conditioning system of the vehicle body is activated, the sensor is adapted to sense whether the area of the vehicle body is vacant, when the sensor senses that the area in the vehicle body is vacant, the controller instructs the air pump to inflate the air bag and fill at least a portion of the area, 15when the air-conditioning system of the vehicle body stops operating, the air bag is deflated
of instant independent claims 1 and 6.
The following references (US 20130001928 A1) to Panaro; Miles R., and (DE 102014101380 A1) to BASHA B; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 6. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

04/30/2022